Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 01/04/2022 has been entered.  The Examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of developing and updating an organizational framework for non-functional requirements.  Therefore, these claims describe following rules or instructions, which depict managing personal behavior or relationships or interactions between people. They 

Claims 1, 14, 19, and 20, are indicative of the abstract idea and are defined by the elements of:
A method for generating an organization framework of non-functional requirements, the method comprising: storing a[n] library of organization non-functional requirements, each organization non-functional requirement comprising a plurality of content elements and derived from at least one organization policy; storing a[n] library of compliance non-functional requirements, each compliance non-functional requirement comprising a plurality of content elements and derived from at least one regulatory standard, the regulatory standard applicable to at least one project in the organization; 
applying an operational content pack comprising a[n] selection of non-functional requirements related by theme, the content pack comprising: tagged links to one or more organization non-functional requirement and compliance non-functional requirement: and, a pared down data structure comprising a set of transformations to the plurality of content elements of the one or more organization non-functional requirement and compliance non-functional requirement: 
combining relevant non-functional requirements from the library of organization non-functional requirements and the library of compliance non-functional requirements into a single organization framework comprising a master set of non-functional requirements for the organization; 
applying the set of transformations from the pared down data structure in the operational content pack to update the plurality of content elements in the master set of non- functional requirements for the organization enabling a downward cascade of requirements updates to every project in the organization; 
2selecting a subset of non-functional requirements from the master set of non- functional requirements for one or more project framework, the subset of non-functional requirements pertinent to a particular project in the organization; and,
displaying the subset of non-functional requirements as a prioritized task list for completing the project.

These claims describe the steps implicit in developing and updating an organizational framework for non-functional requirements and aptly describe the actions of managing personal behavior or relationships or interactions between people and commercial interactions. Therefore, the claims illustrate the abstract ideas identified above.  

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer-implemented;
electronic and digitally;
a graphical user interface;
a computing device comprising a processor and a memory coupled to the processor, wherein the processor is configured to execute programmed instructions stored in the memory; and,
a non-transitory computer-readable storage medium having one or more instructions thereon for identifying software application vulnerabilities during a software lifecycle, the instructions when executed by a processor causing the processor to….

These additional elements simply instruct one to practice the abstract idea of developing and updating an organizational framework utilizing computer implementation, electrically and digitally, a computing device, a processor, memory, and non-transitory computer-readable medium including computer executable instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). The claims add display at a graphical user interface; this is analogous to collecting data collecting information, analyzing it, and displaying certain results of the collection and analysis.   This merely indicates a technological environment in which to apply a judicial exception.  Therefore, these limitations are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it 

Dependent claims 2 – 4, 6 – 10, and 18, contain further embellishments to the same abstract idea found in claim 1. Recitations to updates, transformations, libraries, and non-functional requirements or regulatory domains are references to the rules or requirements that make up the organizational framework that is to be updated.  This is the information sought and the source of that information. Using this information, the project manager or developer can now follow the rules to update a template or share data within the business relations.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 5 contains a reference to an external library. This is a further embellishment to the same abstract idea found in claim 1. This is mere data storage, is further linking the execution of the abstract idea to computer implementation, and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Dependent claims 11 – 13 and 15 – 17 contain further embellishments to the same abstract idea found in claims 1 and 14. Recitations to the topic of regulations and 

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argues patentability under 35 U.S.C. § 101, beginning on page 10; based on the reasoning that follows, Examiner respectfully disagrees with Applicant’s argument.
Applicant’s first contention is that a “significant problems solved by the present invention is ensuring compliance with the multitude of non-functional requirements for all projects in an organization.” This aligns to more of an organizational issue with the method to ensure compliance in all these updates and does not provide for a technical solution to a technological problem, as defined at MPEP 2106.05(a).  Applicant is correct in stating at Remarks, page 9, that the addition of language that recites how technology is improved, is useful for analysis at Prong Two.  However, Applicant has added only computer implemented and electronic and digitally.  This is compelling language that would indicate mere instructions to ‘implement’ an abstract idea on a computer.  See MPEP 2106.05(f).  
[0055] of Specification, and continues on page 11, of Remarks; “In this way the organization can automatically and rapidly control compliance to a broad set of…. requirements…”  This also leads to the conclusion that the problem was an organizational method issue and dealt with means of being compliant.  The solution to this company problem is to use tools to implement the abstract idea (problem) in a computer environment.  Examiner has evaluated the amended claims, and as detailed above, the claims simply instruct one to practice the abstract idea of developing and updating an organizational framework utilizing computer implementation.  Even the addition of display at a graphical user interface is equivalent to collecting information, analyzing it, and displaying certain results of the collection and analysis.   This merely indicates a technological environment in which to apply a judicial exception.

Applicant’s final comments as to the improvement argument relies on “applying the operational content pack [to] enabale[s] a downward cascade of requirements updates to every project….”  Again, any improvement claimed by this language would fall squarely into an improvement in the updating of projects and not to an improvement in technology.  The Examiner would like to see the claims include the components or steps of the invention that provide the improvement.  Instead, the improvement described by the Specification [0067] - [0134] as Applicant alludes to in Remarks, page 9, mentions “…ease of selection of non-functional requirements…”; and, “ease of storage, notification, and update”, at [0067]; and, an advantage to “…assemble their own custom master list…”, at [0069].  These are further examples of improving the abstract idea of developing 

Examiner notes that Applicant frequently discusses patentability in that the amended claims “…cannot practically be performed in the human mind…”, nor, “…without the computer as claimed.”  Applicant further states that “displaying the non-functional requirements as a prioritized task list on graphical user interface integrates any potential mental process into a practical application.”  See pages 11, 12, and 13, of Remarks, respectively.  Examiner respectfully finds this argument moot.  As detailed above, the amended claims have been analyzed per the 2019 PEG Update, (all Steps, all Prongs), and the recited language first recites the abstract idea of developing and updating an organizational framework for non-functional requirements.  Therefore, these claims are interpreted to describe following rules or instructions, which depict managing personal behavior or relationships or interactions between people. They also describe tasks usually assigned to project managers and/or developers.  Thus, they depict business relations among workers at several functional sites, thus, a commercial interaction.  Both of these categories are depictive of the certain method of organizing human activity grouping of abstract ideas.  

Applicant is correct that a Mental Process is one of the groupings of abstract ideas enumerated in the PEG Update, (Mathematical Concepts being another.)  See Remarks, page 12.  However, as Examiner has detailed above, the claims have been interpreted to recite the abstract ideas of managing personal behavior or relationships or interactions 

Further to this analysis, under Step 2 analysis, the additional elements within the claims, simply instruct one to practice the abstract idea of developing and updating an organizational framework utilizing computer implementation, electrically and digitally, a computing device, a processor, memory, and non-transitory computer-readable medium including computer executable instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  Therefore, these limitations are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frankland (US 20170083346) discloses a system for managing changes in regulatory and nonregulatory requirements for business activities. Galligan Davila (US 20160203494) discuses regulatory change management framework.  Nadkarni (US 20100198642) has as method and system for managing one or more processes in an organization.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687